                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     GERARDO REYES,                                Case No. 17-cv-05563-WHO (PR)

                                  11
                                                       Plaintiff,                      ORDER OF SERVICE;
                                  12
                                                v.                                     ORDER DIRECTING
Northern District of California




                                                                                       DEFENDANTS TO FILE A
 United States District Court




                                  13     KARIM RASHEED, et al.,                        DISPOSITIVE MOTION OR
                                                                                       NOTICE REGARDING SUCH
                                  14
                                                       Defendants.                     MOTION;
                                  15                                                   INSTRUCTIONS TO CLERK
                                  16

                                  17
                                                                           INTRODUCTION
                                  18
                                              Plaintiff Gerardo Reyes has stated Eighth Amendment claims against medical staff
                                  19
                                       at Correctional Training Facility at Soledad. The Court directs defendants to file in
                                  20
                                       response to the operative complaint (Dkt. No. 13) a dispositive motion, or notice regarding
                                  21
                                       such motion, on or before January 14, 2019, unless an extension is granted. The Court
                                  22
                                       further directs that defendants comply with the notice provisions detailed in Sections 2.a
                                  23
                                       and 10 of the conclusion of this order.
                                  24
                                                                                 DISCUSSION
                                  25
                                       A.     Standard of Review
                                  26
                                              A federal court must conduct a preliminary screening in any case in which a
                                  27
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  28
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   5   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   7   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   8   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   9   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  10   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  11   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  12   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
Northern District of California
 United States District Court




                                  13   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  14   (9th Cir. 1994).
                                  15          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  16   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  17   violated, and (2) that the alleged violation was committed by a person acting under the
                                  18   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  19   B.     Legal Claims
                                  20          Reyes’s claims arise from medical treatment of his eyes in 2015 and 2016 at CTF-
                                  21   Soledad. Reyes has stated Eighth Amendment claims against (i) Karim Rasheed, a doctor;
                                  22   (ii) A. Mulligan, a doctor; (iii) Nuk, a nurse; (iv) J. Mislang, who refused to grant a request
                                  23   for transition lenses; (v) S. Denia, a grievance reviewer; (vi) J. Lewis, a grievance
                                  24   reviewer; (vii) Mindoro, a reviewer; (viii) Mandich, a nurse; (ix) B. Grant, a reviewer;
                                  25   (x) R. Branch, a reviewer; and (xi) S. Posson, another reviewer.
                                  26          Reyes’s claims against nurse Estamo for failing to provide tape for his eye patch are
                                  27   too insubstantial to state a claim for relief. They are DISMISSED. His claims against Drs.
                                  28   Sweet and Tauchto also fail to state a claim. He alleges they failed to send him to the
                                                                                      2
                                   1   hospital the day he was examined by them, despite his complaints of eye pain and
                                   2   headaches. The Court infers from the allegations that he was sent to the hospital by the
                                   3   next day. A day’s delay in sending him to the hospital when his life or general health was
                                   4   not in danger does not state a claim for relief.
                                   5          Reyes’s claims against oculist J. Attenbachor for trying an experimental technique
                                   6   are too insubstantial to state a claim for relief. The allegations support an inference of
                                   7   negligence only, which is not actionable under section 1983.
                                   8          Reyes’s claims against W. Tarrar, K. Hoffman, D. Bright, S. Posson, and J. Lewis
                                   9   for refusing his request to be removed from his work and school programs are
                                  10   DISMISSED. They are unrelated to his claims regarding medical treatment. If Reyes
                                  11   wishes to pursue these claims, he may file a separate civil rights action.
                                  12          Reyes’s claims against Mindoro for refusing his request to be moved to a first-tier
Northern District of California
 United States District Court




                                  13   cell is DISMISSED. They are unrelated to his claims regarding medical care. If Reyes
                                  14   wishes to pursue these claims, he may file a separate civil rights action.
                                  15          Reyes’s claims against the warden, Shawn Hatton, are DISMISSED. He has not
                                  16   shown that Hatton was involved in his employees’ acts.
                                  17          His claims against the Sani Eye Center are DISMISSED. He has not alleged
                                  18   liability on that part of that defendant apart from the acts of its employees.
                                  19                                          CONCLUSION
                                  20          For the foregoing reasons, the Court orders as follows:
                                  21          1.     The Clerk of the Court shall issue summons and the United States Marshal
                                  22   shall serve, without prepayment of fees, a copy of the operative complaint in this matter
                                  23   (Dkt. No. 13), all attachments thereto, and a copy of this order upon (i) Karim Rasheed;
                                  24   (ii) A. Mulligan; (iii) Nuk; (iv) J. Mislang; (v) S. Denia; (vi) J. Lewis; (vii) Mindoro;
                                  25   (viii) Mandich; (ix) B. Grant; (x) R. Branch; and (xi) S. Posson at CTF-Soledad. The
                                  26   Clerk shall also mail courtesy copies of the operative complaint and this order to the
                                  27   California Attorney General’s Office.
                                  28
                                                                                      3
                                   1          2.      On or before January 14, 2019, defendants shall file a motion for summary
                                   2   judgment or other dispositive motion with respect to the claim(s) in the complaint found to
                                   3   be cognizable above.
                                   4                  a.     If defendants elect to file a motion to dismiss on the grounds plaintiff
                                   5   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                   6   § 1997e(a), defendants shall do so in a motion for summary judgment, as required by
                                   7   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                   8                  b.     Any motion for summary judgment shall be supported by adequate
                                   9   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  10   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  11   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                  12   opinion that this case cannot be resolved by summary judgment, he shall so inform the
Northern District of California
 United States District Court




                                  13   Court prior to the date the summary judgment motion is due.
                                  14          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  15   and served on defendants no later than forty-five (45) days from the date defendants’
                                  16   motion is filed.
                                  17          4.      Defendants shall file a reply brief no later than fifteen (15) days after
                                  18   plaintiff’s opposition is filed.
                                  19          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  20   No hearing will be held on the motion unless the Court so orders at a later date.
                                  21          6.      All communications by the plaintiff with the Court must be served on
                                  22   defendants, or defendants’ counsel once counsel has been designated, by mailing a true
                                  23   copy of the document to defendants or defendants’ counsel.
                                  24          7.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  25   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  26   Rule 16-1 is required before the parties may conduct discovery.
                                  27          8.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  28   court informed of any change of address and must comply with the court’s orders in a
                                                                                       4
                                   1   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   2   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   3          9.     Extensions of time must be filed no later than the deadline sought to be
                                   4   extended and must be accompanied by a showing of good cause.
                                   5          10.    A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs be
                                   6   given “notice of what is required of them in order to oppose” summary judgment motions
                                   7   at the time of filing of the motions, rather than when the court orders service of process or
                                   8   otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
                                   9   2012). Defendants shall provide the following notice to plaintiff when they file and serve
                                  10   any motion for summary judgment:
                                  11
                                              The defendants have made a motion for summary judgment by which they
                                  12          seek to have your case dismissed. A motion for summary judgment under
Northern District of California




                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your case.
 United States District Court




                                  13

                                  14          Rule 56 tells you what you must do in order to oppose a motion for summary
                                              judgment. Generally, summary judgment must be granted when there is no
                                  15          genuine issue of material fact — that is, if there is no real dispute about any
                                              fact that would affect the result of your case, the party who asked for summary
                                  16
                                              judgment is entitled to judgment as a matter of law, which will end your case.
                                  17          When a party you are suing makes a motion for summary judgment that is
                                              properly supported by declarations (or other sworn testimony), you cannot
                                  18          simply rely on what your complaint says. Instead, you must set out specific
                                  19          facts in declarations, depositions, answers to interrogatories, or authenticated
                                              documents, as provided in Rule 56(e), that contradict the facts shown in the
                                  20          defendants’ declarations and documents and show that there is a genuine issue
                                              of material fact for trial. If you do not submit your own evidence in opposition,
                                  21
                                              summary judgment, if appropriate, may be entered against you. If summary
                                  22          judgment is granted, your case will be dismissed and there will be no trial.

                                  23   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  24          11.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  25   court informed of any change of address and must comply with the court’s orders in a
                                  26   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  27   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  28
                                                                                      5
                                   1         12.    The Clerk shall terminate the following defendants: Sani Eye Center;
                                   2   D. Bright; B. Jarrett; M. Sweet; W. Tarrar; G. Ellis; K. Hoffman; G. Newton; Estamo;
                                   3   J. Attenbachor; Shawn Hatton; and Tuachto.
                                   4         IT IS SO ORDERED.
                                   5   Dated: October 9, 2018
                                                                                        _________________________
                                   6
                                                                                        WILLIAM H. ORRICK
                                   7                                                    United States District Judge

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                    6
